DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6, and 8-15 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include the limitation:
“a locking button including the locking protrusions, and configured to be pushed in a pushed direction by an external force; 
a stopper including insertion protrusions, and to be pushed by the locking protrusions when the locking button is pushed; and 
a stopper receiver having reception holes corresponding to the insertion protrusions, 
configured to allow the insertion protrusions the stopper to be inserted therein such into the reception holes. “
Hou et al. (US 6503018, "Hou") teaches a hinge with a locking button (11) having protrusions, a stopper (combination of 31 and 33) including insertion protrusions (teeth, see Hou fig. 2) and to be pushed by the locking protrusions when the locking button is pushed (pushing button 11 pushes 31, see Hou figs. 3 and 5), and
a stopper receiver (32, see Hou fig. 2). However, the stopper receiver has teeth, not holes. 
Hou is representative of one of the standard designs in the art, wherein rotation locking is accomplished via interlocking teeth rather than holes.
The art also contains teachings of rotation locking via protrusions in holes, such as in Yeh (US 6343406). However, the art teaching the use of holes does not appear to contain teachings of a button having locking protrusions distinct from those of a stopper. 
Although it would have been possible, and may have even been obvious, for a person having ordinary skill in the art at the time of the invention to combine the two methods of locking a rotating hinge in different alignments, making such a combination and then using it on a suction cleaner as is claimed in independent claim 1 of the present application would not have been obvious, as it would require modifying a modifying reference in a fashion that is not directly taught or rendered sufficiently obvious by the prior art. Consequently, claim 1 is allowed. 
Claims 2, 6, and 8-15 depend from claim 1 and are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strauss (US 9566995), McGrath (US 8898862), Johnson (US 8500147), Parker et al. (US 8341806), Kipperman (US D562669), Liao (US 7617569), Burbrink et al. (US 7093321), Lee (US 6711780), Grimes et al. (US 5954157), Stranski et al. (US 5542151), Klarhorst (US 5358352), Franklin (US 5123768), Huang (US 5039118), Yoo (US 4890950), Boothe (US 4697305), Ryu (US 4666328), Boothe (US 4566150), Amphoux et al. (US 4540202), Boothe (US 4407045), Kummerlin (US 4403373), Hedlund (US PGPub 2009/0283382), and Hedlund (US PGPub 2012/0086200) teach relevant aspects of variable angle latches for rotating hinges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723